UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7661



JAMES R. HICKS,

                                           Petitioner - Appellant,

          versus


MARTHA A. WANNAMAKER, Warden, Tyger River Cor-
rectional Institution; CHARLES MOLONY CONDON,
Attorney General of South Carolina,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CA-00-2236-6-20-AK)


Submitted:   February 16, 2001            Decided:   March 19, 2001


Before WIDENER, WILKINS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James R. Hicks, Appellant Pro Se. Charles Molony Condon, Attorney
General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James R. Hicks appeals the district court’s orders dismissing

without prejudice his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000) and denying his Fed. R. Civ. P. 59(e) motion.

We have reviewed the record, the district court’s opinion accepting

the recommendation of the magistrate judge and the district court’s

order denying Hicks’ motion to alter or amend the judgment and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.   Hicks v. Wannamaker, No. CA-00-2236-6-20-AK (D.S.C. Sept.

6 and Oct. 20, 2000).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2